Exhibit 10.1

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of August 29, 2014, among RSP PERMIAN, L.L.C., a
Delaware limited liability company (the “Borrower”), each of the LENDERS (as
hereinafter defined) party hereto, and COMERICA BANK, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).

 

WHEREAS, the Borrower, the financial institutions party thereto (collectively,
together with their respective successors and assigns, the “Lenders”), and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of September 10, 2013, as amended by First Amendment to
Amended and Restated Credit Agreement dated as of June 9, 2014 (as so amended,
as amended hereby and as hereafter renewed, extended, amended or restated, the
“Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as hereinafter provided;

 

WHEREAS, subject to the terms and conditions set forth herein, the
Administrative Agent and the Lenders are willing to agree to such amendments;
and

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent acknowledge that
the terms of this Amendment constitute an amendment and modification of, and not
a novation of, the Credit Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                            Definitions.  Unless otherwise defined in
this Amendment, terms used in this Amendment that are defined in the Credit
Agreement shall have the meanings assigned to such terms in the Credit
Agreement.

 

SECTION 2.                            Amendments to the Credit Agreement. 
Subject to satisfaction of the conditions of effectiveness set forth in
Section 3 of this Amendment, the parties hereto agree that:

 

(a)                                 The definition of “Adjusted LIBOR Rate” in
Section 1.02 of the Credit Agreement is hereby amended to delete the following
phrase:  “provided, however, the Adjusted LIBOR Rate shall never be less than
one percent (1%) in determining the interest payable under Section 4.02”.

 

(b)                                 The penultimate sentence of the definition
of “Consolidated Net Income” in Section 1.02 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

For the purposes of calculating Consolidated Net Income for any period of four
(4) consecutive fiscal quarters in connection with any determination of the
financial ratio contained in Section 10.01, or, with respect to the calculation
of the financial ratio set

 

1

--------------------------------------------------------------------------------


 

forth in Section 10.01(c), at the issuance of any Debt permitted under
Section 10.02(g) only, the then most recently completed four (4) consecutive
fiscal quarters (each, a “Reference Period”), and without duplication of any
additions to or subtractions from EBITDAX for the same items set forth in the
definition thereof, (i) if at any time during such Reference Period the Borrower
or any Subsidiary shall have made any Material Disposition, the Consolidated Net
Income for such Reference Period shall be reduced by an amount equal to the
Consolidated Net Income (if positive) attributable to the Property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated Net Income (if negative) attributable
thereto for such Reference Period and (ii) if during such Reference Period the
Borrower or any Subsidiary shall have made a Material Acquisition, the
Consolidated Net Income for such Reference Period shall be calculated after
giving pro forma effect thereto as if such Material Acquisition occurred on the
first day of such Reference Period.

 

(c)                                  The definition of “Excepted Liens” in
Section 1.02 of the Credit Agreement is hereby amended to (i) delete the “and”
at the end of clause (j) and replace it with “,”, (ii) delete the “.” at the end
of clause (k) and replace it with an “and” and (iii) insert a new clause (l)
immediately after clause (k) to read as follows:

 

(l)                                     Liens on the Equity Interests of
Excluded Subsidiaries securing Debt not to exceed $15,000,000 in the aggregate
at any time outstanding.

 

(d)                                 The definition of “Interest Payment Date” in
Section 1.02 of the Credit Agreement is hereby amended to add the following
proviso at the end thereof:  “; provided, however, that if any Interest Period
applicable to the Revolving Credit Borrowing of which such Revolving Credit Loan
is a part exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates”.

 

(e)                                  Clause (a) of the definition of “Interest
Period” in Section 1.02 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

(a)                                 with respect to any Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two or three
months thereafter (or such other period that is twelve months or less that is
then available to all Lenders), as the Borrower may elect and

 

(f)                                   Clause (a) of the definition of “Material
Indebtedness” in Section 1.02 of the Credit Agreement is hereby amended to
delete the reference to “$5,000,000” therein and to replace it with
“$25,000,000”.

 

(g)                                  Section 1.02 of the Credit Agreement is
hereby amended to amend and restate the following definitions in their entirety
to read as follows:

 

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.05.  The Aggregate Maximum Credit Amounts of the Revolving Credit
Lenders on the Second Amendment Effective Date is $1,000,000,000.

 

2

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Applicable Revolving Credit Percentage of any Revolving Credit
Loans within two (2) Business Days of the date such Revolving Credit Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Bank, any Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two (2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Bank or the Swing Line Lender in writing that
it does not intend to comply with its funding obligations hereunder or has made
a public statement to that effect (unless such writing or public statement is
based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) has not been
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under the any liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority, so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, each Swing Line
Lender and each Lender.

 

“EBITDAX” means, for any period, Consolidated Net Income for such period plus
the following expenses or charges to the extent deducted from Consolidated Net
Income in such period: the sum of (a) interest, income taxes, depreciation,
depletion, amortization, exploration and abandonment expenses and
(b) transaction costs, expenses

 

3

--------------------------------------------------------------------------------


 

and charges deducted from Consolidated Net Income pursuant to ASC 805 with
respect to the Acquisition and any other acquisition by the Borrower or any of
its Subsidiaries not exceeding $10,000,000 in the aggregate in any Reference
Period, (c) transaction costs, expenses and charges deducted from Consolidated
Net Income with respect to any proposed Initial Public Offering and subsequent
equity or Debt offerings, and (d) all other noncash charges, minus all noncash
income added to Consolidated Net Income. For the purposes of calculating EBITDAX
for any Reference Period pursuant to any determination of the financial ratio
contained in Section 10.01, and without duplication of any additions to or
subtractions from Consolidated Net Income for the same items set forth in the
definition thereof, (i) if at any time during such Reference Period the Borrower
or any Subsidiary shall have made any Material Disposition, the EBITDAX for such
Reference Period shall be reduced by an amount equal to the EBITDAX (if
positive) attributable to the Property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
EBITDAX (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, the EBITDAX for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period.

 

“Fee Letter” means, collectively, whether one or more, the fee letter dated
August 9, 2013, among the Borrower, the Administrative Agent and the Arranger,
and the fee letter dated August 15, 2014, among the Borrower, the Administrative
Agent and the Arranger, in each case, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
without limitation any supranational bodies such as the European Union or the
European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

 

“Letter of Credit Maximum Amount” means Twenty-Five Million and No/100 Dollars
($25,000,000).

 

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Revolving
Credit Lender’s Revolving Credit Loans and its Applicable Revolving Credit
Percentage of any outstanding Swing Line Loans and Letter of Credit Obligations.

 

“Revolving Credit Maturity Date” means August 29, 2019.

 

4

--------------------------------------------------------------------------------


 

“Subsidiary” means any subsidiary of the Borrower; provided, however, the term
“Subsidiary” shall be deemed to exclude all Excluded Subsidiaries for all
purposes under this Agreement and the other Loan Documents.

 

(h)                                 Section 1.02 of the Credit Agreement is
hereby amended to add the following definitions in proper alphabetical order to
read as follows:

 

“Borrowing Base Deficiency Notice” has the meaning assigned to such term in
Section 3.04(c)(ii) hereof.

 

“Excluded Subsidiary” means any Person that would otherwise be a Subsidiary that
the Borrower has designated to be an “Excluded Subsidiary” in writing to the
Administrative Agent pursuant to Section 10.18 and each subsidiary thereof.

 

“Initial Issuance” means the initial issuance of unsecured notes permitted in
Section 10.02(g).

 

“Joint Venture” means general or limited partnerships or other types of entities
engaged principally in oil and gas exploration, development, production,
processing and related activities, including gathering, processing and
transportation.

 

“Permitted Unsecured Notes” means unsecured notes issued pursuant to Section
10.02(g).

 

“Relevant Debt” has the meaning assigned to such term in Section 9.18(d) hereof.

 

“Second Amendment Effective Date” means August 29, 2014.

 

(i)                                     Section 1.05 of the Credit Agreement is
hereby amended to add the following sentence at the end thereof:

 

Notwithstanding anything herein to the contrary, for the purposes of calculating
any of the ratios tested under Section 10.01, and the components of each of such
ratios, all Excluded Subsidiaries (including their assets, liabilities, income,
losses, cash flows, and the elements thereof) shall be excluded, except for any
cash dividends or distributions actually paid by any Excluded Subsidiary to the
Borrower or any of its Subsidiaries, which shall be deemed to be income to the
Borrower or such Subsidiary when actually received by it.

 

(j)                                    Section 2.06(a) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

(a)                                 Initial Borrowing Base.  For the period from
and including the Second Amendment Effective Date to the Scheduled
Redetermination of May 1, 2015, the amount of the Borrowing Base shall be
$500,000,000.  Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Section 10.11.

 

5

--------------------------------------------------------------------------------


 

(k)                                 Section 2.06(b)(ii) of the Credit Agreement
is hereby amended to delete the reference to “ten percent (10%)” and to replace
it with “five percent (5%)”.

 

(l)                                     Section 2.06 of the Credit Agreement is
hereby amended to add a new clause (e) which shall read as follows:

 

(e)                                  If the Borrower issues any Debt consisting
of senior notes pursuant to Section 10.02(g) during the period between Scheduled
Redeterminations, then (i) on the date on which such Debt is issued, the
Borrowing Base then in effect shall be reduced by an amount equal to the product
of 0.25 multiplied by the stated principal amount of such Debt, and (ii) the
Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such issuance, effective and applicable to the Borrower, the
Administrative Agent, the Swingline Lender, the Issuing Bank and the Lenders on
such date until the next redetermination or modification thereof hereunder.  For
purposes of this Section 2.06(e), if any such Debt consisting of senior notes
issued pursuant to Section 10.02(g) is issued at a discount or otherwise sold
for less than “par”, the reduction shall be calculated based upon the stated
principal amount without reference to such discount.  Notwithstanding the
foregoing, no such reduction to the Borrowing Base shall be required with
respect to the Initial Issuance or any extension, refinancing or renewal of the
Initial Issuance; provided, however, any increase in the principal amount of the
Initial Issuance in connection with an extension, refinancing or renewal
permitted by Section 10.02(h) hereof shall be subject to the prepayment and
reduction contained herein.

 

(m)                             Section 2.07(f)(iv) of the Credit Agreement is
hereby amended to delete the reference to “Federal Funds Effective Rate” and
replace it with “the rate applicable under Section 2.04(c)(i) with respect to
Revolving Credit Borrowings”.

 

(n)                                 Section 3.04(c)(ii) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

(ii)(A)                 Upon any Scheduled Redetermination, Interim
Redetermination or adjustment of the Borrowing Base pursuant to
Section 2.06(b)(iii), if the total Revolving Credit Exposures exceeds the
redetermined or adjusted Borrowing Base and the Administrative Agent sends a New
Borrowing Base Notice to the Borrower indicating such deficiency (each, a
“Borrowing Base Deficiency Notice”), then the Borrower shall within ten (10)
Business Days following receipt of such Borrowing Base Deficiency Notice elect
whether to (I) prepay the Revolving Credit Borrowings and Swing Line Loans an
amount which would, if prepaid immediately, reduce the total Revolving Credit
Exposures to the amount of the Borrowing Base, (II) execute one or more Security
Instruments (or cause a Subsidiary to execute one or more Security Instruments)
covering such other Oil and Gas Properties as are reasonably acceptable to the
Majority Revolving Credit Lenders having present values which, in the reasonable
opinion of the Majority Revolving Credit Lenders, based upon the Majority
Revolving Credit Lenders’ good-faith evaluation of the engineering data provided
them, taken in the aggregate are sufficient to increase the Borrowing Base to an
amount at least equal to the total Revolving Credit Exposures, or (III) do any
combination of the foregoing.  If the

 

6

--------------------------------------------------------------------------------


 

Borrower fails to make an election within ten (10) Business Days after the
Borrower’s receipt of the Borrowing Base Deficiency Notice, then Borrower shall
be deemed to have selected the prepayment option specified in clause (III)
above.  To the extent any prepayment of Revolving Credit Borrowings and Swing
Line Loans is required hereunder, if any excess of total Revolving Credit
Exposures over the Borrowing Base then in effect remains after prepaying all
Revolving Credit Borrowings and Swing Line Loans as a result of Letter of Credit
Obligations, the Borrower shall Cash Collateralize such excess in an amount
equal to the greater of (x) the amount of such Letter of Credit Obligations and
(y) the maximum amount that may be available to be drawn at any time prior to
the stated expiry of all outstanding Letters of Credit.

 

(B)                               The Borrower shall deliver such prepayments or
Security Instruments covering additional Oil and Gas Properties in accordance
with its election (or deemed election) pursuant to Section 3.04(c)(ii)(A) as
follows:

 

(I)                                   Prepayment Elections.  If the Borrower
elects to prepay an amount in accordance with Section 3.04(c)(ii)(A)(I) above,
then the Borrower may make such prepayment in six (6) equal consecutive monthly
installments beginning within thirty (30) days after Borrower’s receipt of the
Borrowing Base Deficiency Notice and continuing on the same day of each month
thereafter; provided that all payments required to be made pursuant to this
Section 3.04(c)(ii)(B)(I) must be made on or prior to the Termination Date.

 

(II)                              Elections to Mortgage Additional Oil and Gas
Properties.  If the Borrower elects to mortgage additional Oil and Gas
Properties in accordance with Section 3.04(c)(ii)(A)(II) above, then (1) such
properties shall be reasonably acceptable to the Majority Revolving Credit
Lenders having present values which, in the reasonable opinion of the Majority
Revolving Credit Lenders, based upon the Majority Revolving Credit Lenders’
good-faith evaluation of the engineering data provided them, taken in the
aggregate are sufficient to increase the Borrowing Base to an amount at least
equal to the total Revolving Credit Exposures, and (2) the Borrower or such
Subsidiary shall execute, acknowledge and deliver to the Administrative Agent
one or more Security Instruments within thirty (30) days after the Borrower’s
receipt of the Borrowing Base Deficiency Notice (or such longer time as
determined by the Administrative Agent); provided, however (x) if none of the
additional Oil and Gas Properties offered by the Borrower are reasonably
acceptable to the Majority Revolving Credit Lenders, the Borrower shall be
deemed to have elected the prepayment option specified in
Section 3.04(c)(ii)(A)(I) (and Borrower shall make such prepayment in accordance
with Section 3.04(c)(ii)(B)(I)); and (y) if the aggregate present values of
additional Oil and Gas Properties which are reasonably acceptable to the
Majority Revolving Credit Lenders are insufficient to eliminate the Borrowing
Base deficiency, then the Borrower shall be deemed to have selected the option
specified in Section 3.04(c)(ii)(A)(III) (and the Borrower shall make prepayment
and deliver or cause to be delivered one or more Security Instruments as
provided in Section 3.04(c)(ii)(B)(III)).  Together with such Security
Instruments, the Borrower shall deliver to the Administrative Agent title
opinions and/or other title

 

7

--------------------------------------------------------------------------------


 

information and data acceptable to the Administrative Agent such that the
Administrative Agent shall have received, together with the title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the total value of the proved Oil and Gas Properties
evaluated by the most recent Reserve Report and which are required to be
Mortgaged Properties hereunder.

 

(III)                         Combination Elections.  If the Borrower elects (or
is deemed to have elected) to eliminate the Borrowing Base deficiency by a
combination of prepayment and mortgaging of additional Oil and Gas Properties in
accordance with Section 3.04(c)(ii)(A)(III), then within thirty (30) days after
the Borrower’s receipt of the Borrowing Base Deficiency Notice (or such longer
time as determined by the Administrative Agent), the Borrower shall (or shall
cause a Subsidiary to) execute, acknowledge and deliver to the Administrative
Agent one or more Security Instruments covering such additional Oil and Gas
Properties and pay the Administrative Agent the amount by which the Borrowing
Base deficiency exceeds the present values of such additional Oil and Gas
Properties in six (6) equal consecutive monthly installments beginning within
thirty (30) days after Borrower’s receipt of the Borrowing Base Deficiency
Notice and continuing on the same day of each month thereafter; provided that
all payments required to be made pursuant to this Section 3.04(c)(ii)(B)(III)
must be made on or prior to the Termination Date.

 

(o)                                 Section 3.04(c)(iii) of the Credit Agreement
is hereby amended to insert “or pursuant to Section 2.06(e))” immediately after
the reference to “Section 10.11” therein.

 

(p)                                 Each of Sections 3.04(c)(iv) and (vi) of the
Credit Agreement is hereby deleted in its entirety and replaced with
“[Reserved]”.

 

(q)                                 Section 3.04(c)(v) is hereby amended to add
the following proviso at the end thereof:  “; provided, however, that no
prepayment shall be required under this Section 3.04(c)(v) if Borrower or any of
its Subsidiaries applies, or notifies the Administrative Agent within 30 days of
receipt of such proceeds of its intent to apply within 365 days and so applies,
any such Insurance Proceeds or Condemnation Proceeds toward the purchase of
assets useful in the business of the Credit Parties”.

 

(r)                                    Section 3.04(c)(ix) is hereby amended and
restated in its entirety to read as follows:

 

(ix)                              To the extent that any prepayment is due under
Section 3.04(c)(ii) or (iii), upon receipt by the Borrower or any of its
Subsidiaries of Net Cash Proceeds from the issuance of Debt, except as permitted
under Section 10.02(a) through (h), after the Second Amendment Effective Date,
the Borrower shall prepay the Revolving Credit Borrowings and Swing Line Loans
in an amount equal to the lesser of (A) the outstanding prepayment due under
Section 3.04(c)(ii) and (B) the amount necessary to prepay the Revolving Credit
Borrowings and Swing Line Loans pursuant to clause (vii) and, with respect to a
prepayment under clause (B) above, if any excess remains after

 

8

--------------------------------------------------------------------------------


 

paying all of the Revolving Credit Borrowings and Swing Line Loans, the Borrower
shall Cash Collateralize such excess in an amount equal to the greater of
(x) the amount of Letter of Credit Obligations outstanding and (y) the maximum
amount that may be available to be drawn at any time prior to the stated expiry
of all outstanding Letters of Credit.

 

(s)                                   Each of Sections 4.08(a), (b) and (c) of
the Credit Agreement are hereby deleted in its entirety and replaced with
“[Reserved]”.

 

(t)                                    The last sentence of Section 6.05 of the
Credit Agreement is hereby amended to insert the parenthetical “(other than a
Defaulting Lender)” immediately after the first reference to the term “Lender”.

 

(u)                                 The first sentence of Section 8.21 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

The proceeds of the Loans and the Letters of Credit shall be used for working
capital, for lease acquisitions, for exploration and production operations, for
development (including the drilling and completion of producing wells), for the
payment of fees and expenses incurred in connection with this Agreement and for
any other general business purposes.

 

(v)                                 The parenthetical contained in
Section 9.01(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

(without a “going concern” or like qualification or exception (other than a
“going concern” or like qualification or exception that is solely as a result of
the Loans maturing within the next 365 days) and without any qualification or
exception as to the scope of such audit)

 

(w)                               Section 9.01(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than 60 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower commencing with the fiscal quarter ended
September 30, 2014, its consolidated balance sheet and related statements of
operations, members’ equity and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.

 

(x)                                 Section 9.01(e) of the Credit Agreement is
hereby deleted in its entirety and replaced with “[Reserved]”.

 

9

--------------------------------------------------------------------------------


 

(y)                                 Section 9.01(f) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(f)                                   Certificate of Financial Officer — Swap
Agreements.  Concurrently with any delivery of each Reserve Report under
Section 9.12(a), a certificate of a Financial Officer, in form and substance
satisfactory to the Administrative Agent, setting forth as of a recent date, a
true and complete list of all Swap Agreements of the Borrower and each
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark-to-market
value therefor, any new credit support agreements relating thereto not listed on
Schedule 8.20, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

 

(z)                                  The parenthetical in Section 9.01(j) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(and in any event within five (5) Business Days subsequent thereto)

 

(aa)                          Section 9.08 of the Credit Agreement is hereby
amended to add the following proviso at the end thereof:  “; provided, however,
unless an Event of Default then exists and is continuing, not more than one such
inspection per calendar year shall be at the expense of the Borrower”.

 

(bb)                          Section 9.12(a) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(a)                                 On or before April 1 and October 1 of each
year, commencing October 1, 2014, the Borrower shall furnish to the
Administrative Agent and the Revolving Credit Lenders a Reserve Report
evaluating the Oil and Gas Properties of the Borrower and its Subsidiaries as of
the immediately preceding January 1 or July 1, respectively; and the Reserve
Report as of January 1 of each year shall be prepared and/or audited by one or
more Approved Petroleum Engineers, and the July 1 Reserve Report of each year
shall be prepared by or under the supervision of the chief engineer of the
Borrower who shall certify such Reserve Report to be true and accurate and to
have been prepared in accordance with the procedures used in the immediately
preceding January 1 Reserve Report.

 

(cc)                            Section 9.14(b) of the Credit Agreement is
hereby amended to delete the reference to “15 days” therein and replace it with
“30 days (or such later date as the Administrative Agent may agree in its
reasonable discretion)”.

 

(dd)                          Article IX of the Credit Agreement is hereby
amended to add new Section 9.18 to read as follows:

 

9.18                        Excluded Subsidiaries.  The Borrower:

 

(a)                                 will cause the management, business and
affairs of each of the Borrower and its Subsidiaries to be conducted in such a
manner (including,

 

10

--------------------------------------------------------------------------------


 

without limitation, by keeping separate books of account, furnishing separate
financial statements of Excluded Subsidiaries to creditors and potential
creditors thereof and by not permitting Properties of the Borrower and its
Subsidiaries to be commingled) so that each Excluded Subsidiary will be treated
as an entity separate and distinct from the Borrower and its Subsidiaries;

 

(b)                                 will cause each Excluded Subsidiary (i) to
refrain from maintaining its assets in such a manner that would make it costly
or difficult to segregate, ascertain or identify as its individual assets from
those of any other Credit Party and (ii) to observe all corporate formalities;

 

(c)                                  will not, and will not permit any of its
Subsidiaries to, incur, assume, guarantee or be or become liable for any Debt of
any of the Excluded Subsidiaries except to the extent permitted by this
Agreement;

 

(d)                                 will not, and will not permit any of its
Subsidiaries to, permit any credit agreement for a senior credit facility, a
loan agreement for a senior credit facility, a note purchase agreement for the
sale of promissory notes or an indenture governing capital markets debt
instruments pursuant to which the Borrower or such Subsidiary is a borrower,
issuer or guarantor (the “Relevant Debt”), the terms of which would, upon the
occurrence of a default under any Debt of an Excluded Subsidiary, (i) result in,
or permit the holder of any Relevant Debt to declare a default on such Relevant
Debt or (ii) cause the payment of any Relevant Debt to be accelerated or payable
before the fixed date on which the principal of such Relevant Debt is due and
payable; and

 

(e)                                  will not permit any Excluded Subsidiary to
hold any Equity Interest in, or any Debt of, the Borrower or any of its
Subsidiaries.

 

(ee)                            Section 10.01(b) of the Credit Agreement is
hereby amended to delete the reference to “4.0” and to replace it with “4.5”.

 

(ff)                              Section 10.01(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(c)                                  Senior Secured Leverage Ratio.  Commencing
at the issuance of any Permitted Unsecured Notes (after giving pro forma effect
to such issuance) and as of the last day of any fiscal quarter thereafter, the
Borrower will not permit, as of the date of such issuance or as of the last day
of any fiscal quarter thereafter, as applicable, the ratio of (i)(A) the
Obligations plus (B) other consolidated Total Debt of the Borrower to the extent
that (x) it is secured and (y) is not subordinated to the Obligations to
(ii) the consolidated EBITDAX of the Borrower for the most recently completed
twelve consecutive month period (with respect to the calculation of EBITDAX at
the issuance of the such notes) or the four fiscal quarters then ended (with
respect to the calculation of EBITDAX for each fiscal quarter after the issuance
of the such notes) to be greater than 3.5 to 1.0.

 

11

--------------------------------------------------------------------------------


 

(gg)                            Section 10.02(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(b)                                 Debt under Capital Leases or that
constitutes Purchase Money Indebtedness; provided that the aggregate principal
amount of all Debt described in this Section 10.02(b) at any one time
outstanding shall not to exceed $25,000,000 in the aggregate;

 

(hh)                          Section 10.02(e) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(e)                                  other Debt not to exceed $10,000,000 in the
aggregate at any one time outstanding;

 

(ii)                                  Section 10.02 of the Credit Agreement is
hereby amended to delete the “.” at the end of clause (f) thereof and to replace
it with “; and”, and to add new clauses (g) and (h) to read as follows:

 

(g)                                  Debt in respect of unsecured notes;
provided that (i) no Default or Borrowing Base deficiency exists at the time of
the incurrence of such Debt or would result therefrom (including after giving
effect to any automatic reduction of the Borrowing Base pursuant to
Section 2.06(e)), (ii) such Debt does not require any scheduled amortization of
principal or have a maturity date prior to 180 days after the Revolving Credit
Maturity Date at the time of the incurrence of such Debt, (iii) after giving
effect to the incurrence of such Debt, the Borrower is in pro forma compliance
with Section 10.01(c), (iv) the covenants and events of default contained in the
documentation governing such Debt are, (A) in the case of financial covenants,
not more restrictive than the financial covenants of this Agreement and the
other Loan Documents and, (B) in the case of other covenants and events of
default, taken as a whole, not more restrictive than the corresponding terms of
this Agreement and the other Loan Documents in each case as reasonably
determined in good faith by the Borrower, (v) the documents governing such Debt
do not contain any mandatory prepayment or Redemption provisions (other than
customary change of control or asset sale tender offer provisions) which would
require a mandatory prepayment or Redemption of such Debt in priority to the
Loans, (vi) such Debt does not prohibit prior repayment of the Obligations, and
(vii) the principal amount of the Initial Issuance shall not exceed $500,000,000
in the aggregate.

 

(h)                                 Debt which represents an extension,
refinancing, or renewal of any of the Permitted Unsecured Notes; provided that
such Debt satisfies the conditions set forth in Section 10.02(g) (other than
clause (iii) thereof).

 

(jj)                                Section 10.03(e) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(e)                                  Liens on Property not constituting
Hydrocarbon Interests and not otherwise permitted by the foregoing clauses of
this Section 10.03; provided that the aggregate principal or face amount of all
Debt secured by such Liens pursuant to this

 

12

--------------------------------------------------------------------------------


 

Section 10.03(e), and the fair market value of the Properties subject to such
Liens (determined as of the date such Liens are incurred), shall not exceed
$10,000,000 in the aggregate at any time.

 

(kk)                          Section 10.04(f) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(f)                                   the Borrower may make Restricted Payments
to the holders of its Equity Interests not to exceed $25,000,000 in the
aggregate during any fiscal year of the Borrower, provided that (i) no Default
has occurred, is continuing or would result therefrom and (ii) the Borrowing
Base Utilization Percentage is no greater than 80% after giving effect to such
Restricted Payments.

 

(ll)                                  Section 10.05(h) of the Credit Agreement
is hereby deleted in its entirety and replaced with “[Reserved]”.

 

(mm)                  Section 10.05(k) of the Credit Agreement is hereby amended
to delete the reference to “$5,000,000” and replace it with “$25,000,000”.

 

(nn)                          Section 10.05 of the Credit Agreement is hereby
amended to delete the “; and” at the end of clause (j), to delete the “.” at the
end of clause (k) and replace it with “; and”, and to add new clause (l) to read
as follows:

 

(l)                                     Investments in Joint Ventures and
Excluded Subsidiaries, provided that (i) the aggregate amount of all such
Investments at any one time permitted by this clause (l) shall not exceed
$50,000,000 (or its equivalent in other currencies as of the date of Investment)
and (ii) the Borrowing Base Utilization Percentage is less than eighty percent
(80%) immediately before and immediately after giving effect to such Investment.

 

(oo)                          Section 10.10 of the Credit Agreement is hereby
amended to add the following clause at the end thereof:  “and any Excluded
Subsidiary may participate in a consolidation with the Borrower or any of its
Subsidiaries (provided that, if the Borrower participates in the consolidation,
the Borrower shall be the surviving entity, and otherwise, such Subsidiary shall
be the continuing or surviving entity)”.

 

(pp)                          Section 10.11(h) of the Credit Agreement hereby
amended to delete the reference to “$5,000,000” therein and replace it with
“$10,000,000”.

 

(qq)                          Section 10.12 of the Credit Agreement is hereby
amended to delete the reference to “$10,000” and to replace it with
“$1,000,000”.

 

(rr)                                The first sentence of Section 10.13 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

The Borrower will not, and will not permit any Subsidiary to, create or acquire
any additional Subsidiary or redesignate an Excluded Subsidiary as a Subsidiary
unless the Borrower complies with Section 9.14(b).

 

13

--------------------------------------------------------------------------------


 

(ss)                              Section 10.14 of the Credit Agreement is
hereby amended to add the following at the end thereof:

 

The Borrower will not, and will not permit any Subsidiary to, prior to the date
that is 180 days after the Maturity Date, make or offer to make any optional or
voluntary Redemption of or otherwise optionally or voluntarily Redeem (whether
in whole or in part) any principal in respect of any Permitted Unsecured Notes,
except so long as (a) no Borrowing Base deficiency or Default exists or results
therefrom and (b) after giving pro forma effect to such Redemption, the
Borrowing Base Utilization Percentage (but only to the extent that the Borrower
is permitted to borrow such amount under the terms of this Agreement, including
Section 7.02 hereof) is not more than eighty percent (80%), the Borrower or
applicable Subsidiary may voluntarily Redeem any principal in respect of such
Debt; provided, however, the Borrower will be permitted to extend, refinance or
renew such Debt pursuant to the terms of Section 10.02(h) hereof.

 

(tt)                                Section 10.16(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(a)                                 Swap Agreements in respect of commodities
with an Approved Counterparty fixing a price for a term of not more than sixty
months and the notional volumes for which (when aggregated with other commodity
Swap Agreements then in effect other than put or floor options as to which an
upfront premium has been paid or basis differential swaps on volumes already
hedged pursuant to other Swap Agreements) do not exceed, as of the date such
Swap Agreement is executed, (i) eighty-five percent (85%) of the reasonably
anticipated projected production from Oil and Gas Properties for each month
during the first thirty-six month period during which such Swap Agreement is in
effect for each of crude oil, natural gas and natural gas liquids, calculated
separately, or (ii) sixty-five percent (65%) of the reasonably anticipated
projected production from Oil and Gas Properties for each month during the
succeeding twenty-four month period during which such Swap Agreement is in
effect for each of crude oil, natural gas, and natural gas liquids calculated
separately, provided that the Borrower (A) shall have the option to update the
reasonably anticipated projected production from Oil and Gas Properties between
the delivery of Reserve Reports hereunder (which updates shall be provided to
the Administrative Agent in writing and shall be in form and substance
reasonably satisfactory to the Administrative Agent) and (B) shall, without
causing a breach of this Section 10.16, have the option to enter into commodity
Swap Agreements with respect to (x) such updated projected production and
(y) reasonably anticipated projected production from Oil and Gas Properties not
then owned by the Borrower or such Subsidiary but which are subject to a binding
purchase agreement for which the Borrower or such Subsidiary is scheduled to
acquire such Oil and Gas Properties within the applicable period, provided that,
if such purchase agreement does not close for any reason on the date required
thereunder, including any binding extensions thereof, within thirty (30) days of
such required closing date, the Borrower shall unwind or otherwise terminate the
Swap Agreements entered into with respect to production that was to be acquired
thereunder,

 

14

--------------------------------------------------------------------------------


 

(uu)                          Article X of the Credit Agreement is hereby
amended to add new Section 10.18 to read as follows:

 

10.18                 Designation and Conversion of Subsidiaries and Excluded
Subsidiaries; Debt of Excluded Subsidiaries.

 

(a)                                 Unless designated as an Excluded Subsidiary
in accordance with Section 10.18(b), any Person that becomes a Domestic
Subsidiary of the Borrower or any of its Subsidiaries shall be classified as a
Subsidiary.

 

(b)                                 The Borrower may designate by written
notification thereof to the Administrative Agent, any Person that would
otherwise be a Subsidiary of the Borrower, including a newly formed or newly
acquired Person that would otherwise be a Subsidiary of the Borrower, as an
Excluded Subsidiary if (i) prior, and after giving effect, to such designation,
neither a Default nor a Borrowing Base deficiency would exist, (ii) such Person
does not own or operate any Oil and Gas Properties included in the most recently
delivered Reserve Report for which a Borrowing Base has been established, other
than Oil and Gas Properties permitted to be sold or otherwise transferred
pursuant to Section 10.11 (which shall count as a Transfer thereunder),
(iii) such Person is not a guarantor or the primary obligor with respect to any
Debt permitted under Section 10.02(g) unless such Person will be released
contemporaneously with such designation, (iv) such Person is not a party to any
agreement, contract, arrangement or understanding with the Borrower or any
Subsidiary unless the terms of such agreement, contract, arrangement or
understanding are permitted by Section 10.12, (v) such designation is deemed to
be an Investment in an Excluded Subsidiary in an amount equal to the fair market
value as of the date of such designation of the Borrower’s direct or indirect
ownership interest in such Person and such Investment would be permitted to be
made at the time of such designation under Section 10.05(l), and (vi) the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower certifying that such designation complies with the requirements
of this Section 10.18(b).  For purposes of the foregoing, the designation of a
Person as an Excluded Subsidiary shall be deemed to be the designation of all
present and future subsidiaries of such Person as Excluded Subsidiaries.  Except
as provided in this Section 10.18(b), no Subsidiary may be redesignated as an
Excluded Subsidiary.

 

(c)                                  The Borrower may designate any Excluded
Subsidiary to be a Subsidiary if after giving effect to such designation,
(i) the representations and warranties of the Borrower and its Subsidiaries
contained in each of the Loan Documents are true and correct in all material
respects on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct in all material respects as of such date), (ii) no Default
would exist and (iii) the Borrower complies with the requirements of
Section 9.14, Section 9.18 and Section 10.13.  Any such designation shall be
treated as a cash dividend in an amount equal to the lesser of the fair market
value of the Borrower’s direct and indirect ownership interest in

 

15

--------------------------------------------------------------------------------


 

such Person or the amount of the Borrower’s or the amount of the Borrower’s cash
investment previously made for purposes of the limitation on Investments under
Section 10.05(l).

 

(vv)                          Article X of the Credit Agreement is hereby
amended to add new Section 10.19 to read as follows:

 

10.19                 Amendments to Permitted Unsecured Notes Documents. The
Borrower will not, and will not permit any Subsidiary to, amend, modify, waive
or otherwise change, consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Permitted Unsecured Notes if (a) the
effect thereof would be to shorten the maturity of the Permitted Unsecured Notes
to a date that is earlier than 180 days after the Maturity Date, or (b) such
action adds or amends any representations and warranties, covenants or events of
default to be more restrictive or burdensome than this Agreement in each case as
reasonably determined in good faith by the Borrower without this Agreement being
contemporaneously amended to add similar provisions; provided that the foregoing
shall not prohibit the execution of supplemental agreements to add guarantors if
required by the terms thereof (provided that any such guarantor also guarantees
the Obligations pursuant to a Guaranty Agreement and each of Borrower and such
guarantor otherwise complies with Section 9.14(b)); and provided further that
nothing in this Section 10.19 shall prohibit the Borrower from extending,
refinancing, or renewing of the Permitted Unsecured Notes pursuant to
Section 10.02(h).

 

(ww)                      Section 11.01(k) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of the greater of (a) $10,000,000 and
(b) a dollar amount equal to five percent (5%) of the then effective Borrowing
Base (to the extent not covered by independent third party insurance provided by
insurers of the highest claims paying rating or financial strength as to which
the insurer does not dispute coverage and is not subject to an insolvency
proceeding) shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged, unvacated or
unbonded for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Subsidiary to enforce
any such judgment.

 

(xx)                          Section 12.11(b)(1)(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(b) constituting Property (including, without limitation, Equity Interests in
any Person) sold or to be sold or disposed of as part of or in connection with
any disposition (whether by sale, by merger or by any other form of transaction
and including the Property of any Subsidiary that is disposed of as permitted
hereby) permitted in accordance with the terms of this Agreement (including,
without limitation, any Property of a Subsidiary that is redesignated as an
Excluded Subsidiary in accordance with Section 10.18(b));

 

16

--------------------------------------------------------------------------------


 

(yy)                          Section 13.04(b)(i)(A) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(A)                               the Borrower; provided that no consent of the
Borrower shall be required if such assignment is to a Lender, an Affiliate of a
Lender that is actively engaged in the making of revolving loans, an Approved
Fund or if an Event of Default has occurred and is continuing; and

 

(zz)                            Schedule 1.1 to the Credit Agreement is hereby
deleted in its entirety and replaced with Schedule 1.1 attached hereto.

 

(aaa)                   Schedule 1.2 to the Credit Agreement is hereby deleted
in its entirety and replaced with Schedule 1.2 attached hereto.

 

(bbb)                   Exhibit B to the Credit Agreement is hereby deleted in
its entirety and replaced with Exhibit B attached hereto.

 

(ccc)                      Each reference in the Credit Agreement to “One
Detroit Center” is hereby deleted and replaced with “411 West Lafayette,
7th Floor, MC 3289”.

 

SECTION 3.                            Conditions of Effectiveness.  The
amendments set forth in Section 2 of this Amendment, as well as any other terms
and conditions set forth herein shall be effective as of date first above
written, provided that the Administrative Agent shall have received the
following:

 

(a)                                 a counterpart of this Amendment executed by
the Borrower and the Lenders (which may be delivered by telecopy or pdf
transmission);

 

(b)                                 duly executed Revolving Credit Notes payable
to the order of each Revolving Credit Lender requesting a Revolving Credit Note
in a principal amount equal to its Maximum Credit Amount after giving effect to
this Amendment dated as of the date hereof;

 

(c)                                  duly executed amendments to each of the
appropriate Security Instruments evidencing the applicable amendments to the
Credit Agreement set forth herein;

 

(d)                                 (i) a certificate of the Secretary,
Assistant Secretary or a Responsible Officer of the Borrower setting forth
resolutions of board of managers with respect to the authorization of the
Borrower to execute and deliver this Amendment and the other documents executed
or delivered in connection herewith and to enter into the transactions
contemplated in those documents, the officers of the Borrower who are authorized
to sign such documents and who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with the Credit Agreement, as amended by this Amendment, and the
transactions contemplated thereby and hereby, specimen signatures of such
authorized officers, and the limited liability company agreement, the
certificate of formation or other applicable organizational documents of the
Borrower, certified as being true and complete; and (ii) certificates of the
appropriate state agencies with respect to the existence, qualification and good
standing of the Borrower;

 

17

--------------------------------------------------------------------------------


 

(e)                                  an opinion of Vinson & Elkins LLP, special
counsel to the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent;

 

(f)                                   (i) a certificate of a Responsible Officer
of the Borrower certifying:  that the Borrower has consummated the acquisition
(the “Adventure Acquisition”) described in that certain Purchase and Sale
Agreement dated July 22, 2014, by and among Adventure Exploration Partners II,
LLC, JM Cox Resources, LP, Alpine Oil Company and D.R.E. Interests, LLC, as the
sellers, and the Borrower, as the buyer (the “PSA”), in accordance with the
terms thereof in all material respects and has acquired substantially all of the
Properties contemplated thereby; as to the final purchase price for such
Properties after giving effect to all adjustments as of the closing date
contemplated thereby; and such other related documents and information as the
Administrative Agent shall have reasonably requested; and (ii) evidence that all
Liens on the Properties acquired thereby (other than Permitted Liens) associated
with any credit facilities and funded debt have been released or terminated,
subject only to the filing of applicable terminations and releases;

 

(g)                                  one or more Security Instruments executed
by the Borrower covering the Properties acquired under the PSA and title due
diligence reasonably satisfactory to the Administrative Agent thereon to the
extent required by Section 9.14 of the Credit Agreement;

 

(h)                                 a certificate of a Responsible Officer of
the Borrower dated the date hereof stating that to the best of his or her
respective knowledge, (i) the conditions set forth in this Section 3 have been
satisfied to the extent required to be satisfied by the Borrower and assuming
that the Administrative Agent and the Lenders are satisfied with any items that
are subject to their satisfaction; (ii) the representations and warranties made
by the Borrower in the Credit Agreement or any of the other Loan Documents, as
applicable, are true and correct in all material respects; (iii) no Default
shall have occurred and be continuing; and (iv) since December 31, 2013, nothing
has occurred which has had, or could reasonably be expected to have, a Material
Adverse Effect;

 

(i)                                     a projected balance sheet of and
projections regarding the Borrower and its Subsidiaries in form and substance
satisfactory to the Administrative Agent;

 

(j)                                    the financial statements described in
Section 9.01(b) of the Credit Agreement for the fiscal quarter ended June 30,
2014;

 

(k)                                 a certificate of insurance coverage of the
Borrower evidencing that the Borrower is carrying insurance in accordance with
Section 8.12 of the Credit Agreement;

 

(l)                                     all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including but not restricted to
the USA PATRIOT Act in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders;

 

(m)                             no material litigation, arbitration or similar
proceeding shall be pending or threatened which calls into question the validity
or enforceability of this Amendment, the Credit Agreement, the other Loan
Documents or the Transactions; and

 

18

--------------------------------------------------------------------------------


 

(n)                                 any fees due on or prior to the date hereof
under the Fee Letter executed in connection with this Amendment.

 

SECTION 4.                            Acknowledgment and Ratification.  As a
material inducement to the Administrative Agent and the Lenders to execute and
deliver this Amendment, the Borrower acknowledges and agrees that the execution,
delivery, and performance of this Amendment shall, except as expressly provided
herein, in no way release, diminish, impair, reduce, or otherwise affect the
obligations of the Borrower under the Loan Documents, which Loan Documents shall
remain in full force and effect.

 

SECTION 5.                            Borrower’s Representations and
Warranties.  As a material inducement to the Administrative Agent and the
Lenders to execute and deliver this Amendment, the Borrower represents and
warrants to the Administrative Agent and the Lenders (with the knowledge and
intent that the Administrative Agent and the Lenders are relying upon the same
in entering into this Amendment) that, as of the date of its execution of this
Amendment:

 

(a)                                 This Amendment, the Credit Agreement and
each of the other Loan Documents to which it is a party, have each been duly
executed and delivered by its duly authorized officers and constitute the valid
and binding obligations of such party, enforceable against such party in
accordance with their respective terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditors’
rights, generally and by general principles of equity (regardless of whether
enforcement is considered in a proceeding at law or in equity).

 

(b)                                 The representations and warranties set forth
in Article VIII of the Credit Agreement are true and correct in all material
respects, after giving effect to this Amendment, as if made on and as of the
date of this Amendment (except to the extent such representations and warranties
relate solely to an earlier date, in which case, they are true and correct in
all material respects as of such date).

 

(c)                                  At the time of and after giving effect to
this Amendment, no Default exists.

 

(d)                                 The execution, delivery and performance of
this Amendment are within the Borrower’s limited liability company power, have
been duly authorized, are not in contravention of any law applicable to such
party or the terms of such party’s organizational documents and, except as have
been previously obtained or as referred to in Section 8.03 of the Credit
Agreement, do not require the consent or approval of any Governmental Authority
or any other third party except to the extent that such consent or approval is
not material to the transactions contemplated by this Amendment.

 

SECTION 6.                            Administrative Agent and Lenders Make No
Representations or Warranties.  By execution of this Amendment, neither the
Administrative Agent nor any Lender (a) makes any representation or warranty or
assumes any responsibility with respect to any statements, warranties, or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Amendment, the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant thereto, or (b) makes any
representation or warranty or assumes

 

19

--------------------------------------------------------------------------------


 

any responsibility with respect to the financial condition of the Borrower or
any other Person or the performance or observance by such Persons of any of
their obligations under the Loan Documents, or any other instrument or document
furnished pursuant thereto.

 

SECTION 7.                            Effect of Amendment.  This Amendment
(a) except as expressly provided herein, shall not be deemed to be a consent to
the modification or waiver of any other term or condition of the Credit
Agreement, any Security Instruments, the other Loan Documents or any of the
instruments or agreements referred to therein, (b) shall not prejudice any right
or rights which the Administrative Agent or the Lenders may now or hereafter
have under or in connection with the Credit Agreement, any Security Instrument
or any other Loan Document, including, without limitation, the right to
accelerate the Obligations, institute foreclosure proceedings, exercise their
respective rights under the Uniform Commercial Code or other applicable law,
and/or institute collection proceedings against the Borrower, to the extent
provided therein or by law, and except as expressly provided herein, and
(c) shall not be deemed to be a waiver of any existing or future Default.

 

SECTION 8.                            Miscellaneous.  This Amendment shall be
governed by, and construed in accordance with, the law of the State of Texas. 
The captions in this Amendment are for convenience of reference only and shall
not define or limit the provisions hereof.  This Amendment may be executed in
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which together shall constitute one instrument.  In proving
this Amendment, it shall not be necessary to produce or account for more than
one such counterpart.  This Amendment, and any documents required or requested
to be delivered pursuant to Section 3 hereof, may be delivered by telecopy or
pdf transmission of the relevant signature pages hereof and thereof, as
applicable.

 

SECTION 9.                            Ratification.  The Borrower ratifies and
acknowledges the Loan Documents are valid, subsisting and enforceable.

 

[Remainder of page intentionally left blank.  Signature pages follow.]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written.

 

 

RSP PERMIAN, L.L.C.,

 

as the Borrower

 

 

 

 

 

By:

/s/ James E. Mutrie

 

 

James E. Mutrie

 

 

Vice President and General Counsel

 

Signature Page to Second Amendment to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as the Administrative Agent, as the Issuing Bank, and as a Lender

 

 

 

 

 

By:

/s/ John S. Lesikar

 

 

John S. Lesikar

 

 

Vice President

 

Signature Page to Second Amendment to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BOKF, NA, dba Bank of Texas,

 

 

 

 

 

By:

/s/ Thomas E. Stelmar, Jr.

 

Name:

Thomas E. Stelmar, Jr.

 

Title:

Senior Vice President

 

Signature Page to Second Amendment to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Dustin S. Hansen

 

Name:

Dustin S. Hansen

 

Title:

Senior Vice President

 

Signature Page to Second Amendment to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Authorized Officer

 

Signature Page to Second Amendment to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Daniel K. Hansen

 

Name:

Daniel K. Hansen

 

Title:

Vice President

 

Signature Page to Second Amendment to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Elizabeth Johnson

 

Name:

Elizabeth Johnson

 

Title:

Director

 

Signature Page to Second Amendment to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

By:

/s/ Kristan Spivey

 

Name:

Kristan Spivey

 

Title:

Authorized Signatory

 

Signature Page to Second Amendment to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Jennifer Anderson

 

Name:

Jennifer Anderson

 

Title:

Associate Director

 

 

 

 

 

By:

/s/ Houssem Daly

 

Name:

Houssem Daly

 

Title:

Associate Director

 

Signature Page to Second Amendment to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ASSOCIATED BANK, N.A.,
as a Lender

 

 

 

 

 

 

 

By:

/s/ Kyle Lewis

 

Name:

Kyle Lewis

 

Title:

AVP

 

Signature Page to Second Amendment to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ONEWEST BANK N.A.,
as a Lender

 

 

 

 

 

 

 

By:

/s/ Sean Murphy

 

Name:

Sean Murphy

 

Title:

Executive Vice President

 

Signature Page to Second Amendment to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TEXAS CAPITAL BANK, N.A.,
as a Lender

 

 

 

 

 

 

 

By:

/s/ Jared Mills

 

Name:

Jared Mills

 

Title:

Vice President

 

Signature Page to Second Amendment to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1
APPLICABLE MARGIN

 

Borrowing Base Utilization Grid

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

Borrowing Base Utilization Percentage

 

<25%

 

³25% <50%

 

³50% <75%

 

³75% <90%

 

³90%

Eurodollar Revolving Credit Loans

 

1.00%

 

1.25%

 

1.50%

 

1.75%

 

2.00%

Letters of Credit

 

1.00%

 

1.25%

 

1.50%

 

1.75%

 

2.00%

ABR Revolving Credit Loans

 

0.00%

 

0.25%

 

0.50%

 

0.75%

 

1.00%

ABR Swing Line Loans

 

0.00%

 

0.25%

 

0.50%

 

0.75%

 

1.00%

Facility Fee

 

0.50%

 

0.50%

 

0.50%

 

0.50%

 

0.50%

 

Schedule 1.1 to Second Amendment to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.2
ALLOCATIONS

 

Name of Lender

 

Applicable
Revolving
Credit
Percentage

 

Maximum
Credit
Amount

 

Comerica Bank

 

16.800

%

$

168,000,000

 

BOKF, NA dba Bank of Texas

 

11.050

%

$

110,500,000

 

Citibank, N.A.

 

11.050

%

$

110,500,000

 

JPMorgan Chase Bank, N.A.

 

11.050

%

$

110,500,000

 

U.S. Bank National Association

 

11.050

%

$

110,500,000

 

ABN AMRO Capital USA LLC

 

8.000

%

$

80,000,000

 

Royal Bank of Canada

 

8.000

%

$

80,000,000

 

UBS AG, Stamford Branch

 

8.000

%

$

80,000,000

 

Associated Bank, N.A.

 

5.000

%

$

50,000,000

 

OneWest Bank N.A.

 

5.000

%

$

50,000,000

 

Texas Capital Bank, N.A.

 

5.000

%

$

50,000,000

 

Total

 

100.00

%

$

1,000,000,000

 

 

Schedule 1.2 to Second Amendment to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B
FORM OF REVOLVING CREDIT BORROWING REQUEST

 

No.

 

 

Dated:                 , 20

 

TO:                           Comerica Bank (the “Administrative Agent”)

 

RE:                           Amended and Restated Credit Agreement (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”) dated
as of September 10, 2013, among the Administrative Agent, Comerica Bank, as
Swing Line Lender and as Issuing Bank, the lenders from time to time party
thereto (the “Lenders”) and RSP Permian, L.L.C. (the “Borrower”)

 

Pursuant to the terms and conditions of the Credit Agreement, the Borrower
hereby requests a Revolving Credit Borrowing from the Revolving Credit Lenders,
as described herein:

 

(A)                               Date of Revolving Credit Borrowing:

 

 

 

(B)                               o  (check if applicable):

 

This Revolving Credit Borrowing is or includes a whole or partial
refunding/conversion of:

 

Advance No(s).

 

 

 

(C)                               Type of Revolving Credit Borrowing (check only
one):

 

oABR Borrowing

oEurodollar Borrowing

 

(D)                               Amount of Revolving Credit Borrowing:

 

$

 

 

 

(E)                                Interest Period (applicable to Eurodollar
Borrowings):

 

 

 

 

 

(F)                                 Disbursement Instructions:

 

oComerica Bank Account No.

 

 

oOther:

 

 

 

 

 

 

The Borrower certifies to the matters specified in Section 2.03(d) of the Credit
Agreement.

 

Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.

 

Exhibit B to Second Amendment to
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

The undersigned by execution of this document agrees that any copy of this
document signed by it and transmitted by facsimile or email, or any other method
for delivery shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence.

 

 

RSP PERMIAN, L.L.C.,

 

as the Borrower

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Agent Approval:

 

 

 

--------------------------------------------------------------------------------